Title: American Antiquarian Society: Proposal for Publishing Transactions and Collections, Before 7 Apr. 1822, 7 April 1822
From: Bancroft, Aaron
To: 


                        
                        
                            
                            
                        
                    PROPOSALforCONTINUING THE PUBLICATIONof theTransactions and Collectionsof theAmerican Antiquarian Society.THE work will be commenced as soon as sufficient encouragement is obtained, and continued at indefinite periods, as materials shall be collected.It will be published in numbers, of such a size as may be conveniently formed into volumes corresponding with that already published.The price will be the rate of Three Dollars for 400 pages, including Engravings.The Subscribers agree to receive  for the number of copies set against their names respectively.
                        
                    